DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the stationary raceway".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the grease depository".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the extraction circuit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 110513594 A) in view of Miller et al. (US Pub No 2017/0152859 A1). Guan discloses: a grease collection arrangement (fig. 1) for collecting waste grease from a bearing (abstract), comprising:
Re claim 1, a plurality of grease extraction valves (30), wherein each grease extraction valve is connected to a grease outlet (at 82) of the bearing; an extraction line (81) extending from each grease extraction valve; a vacuum apparatus (40,100) configured to create an under-pressure in the extraction line and the common extraction line (by inspection as 400 retracts, a negative pressure is produced within the chamber of 40 to thereby extract grease from the bearing); and a control module (90) configured to selectively extract grease.
Re claim 2, wherein the vacuum apparatus comprises a vacuum pump (as 400 retracted by 100, an under-pressure is produced within the chamber of 40 and then to the extraction lines) configured to create the under-pressure in the extraction line and the common extraction line.
Re claim 3, wherein the vacuum apparatus comprises a vacuum chamber (chamber of 40 between 10 and 400) arranged between the common extraction line and the vacuum pump.
Re claim 8, a wind turbine (background portion of the specification describes lubrication system for wind power generator device) rotor blade pitch assembly comprising: a pitch bearing (abstract describes a bearing; Examiner takes Official Notice that a pitch bearing for a rotor blade pitch assembly is known in the art that require grease lubrication) comprising a plurality of grease outlets (at 82) for a removal of lubricant grease; a lubrication system  configured to deliver lubricant grease through a lubrication circuit (specification describes injecting new grease to the bearing, this is construed as the lubrication circuit system) to the pitch bearing; and the grease collection arrangement according to claim 1 (see claim 1) for extracting waste grease through the plurality of grease outlets of the pitch bearing.
Re claim 9, wherein the plurality of grease outlets are provided in the stationary raceway of the pitch bearing (fig. 1 shows the outlets are at the outer raceway which is stationary whereas the inner raceway is associated with a rotating shaft).
Re claim 12, a method of collecting waste grease from a bearing lubrication circuit using the grease collection arrangement according to claim 1 (see claim 1), the method comprising: closing the plurality of grease extraction valves (controller 90 selectively extract grease at various bearing points; Miller below teaches the grease extraction valves to selective control); actuating the vacuum apparatus to create the under-pressure in the extraction circuit (90 actuates 100 to retract 400 thereby creating an under-pressure).
Guan does not disclose:
Re claim 1, a common extraction line; the control module configured to selectively open and close a grease extraction valve of the plurality of grease extraction valves.
Re claim 7, further comprising at least 16 grease extraction valves.
Re claim 11, wherein the grease depository is arranged in an interior of a wind turbine hub.
Re claim 12, the plurality of grease extraction valves; and opening a grease extraction valve to allow passage of waste grease into the common extraction line.
Re claim 13, wherein only one grease extraction valve is opened at any one time.
Re claim 14, further comprising identifying a grease extraction valve positioned in a critical region of the bearing, and more frequently opening that grease extraction valve.
However, Miller teaches a lubricant scavenger assembly (fig. 4) comprising:
Re claim 1, an extraction line (upstream lines of 183 and 185) extending from each grease extraction valve (183,185) to a common extraction line (line extending from 183,185 to 174); the control module (178) configured to selectively open and close a grease extraction valve of the plurality of grease extraction valves (par [0028-29]).
Re claim 12, the plurality of grease extraction valves (183,185); and opening a grease extraction valve to allow passage of waste grease into the common extraction line (par [0029] describes selectively opening 183 and 185 to allow for extraction to take place).
Re claim 13, wherein only one grease extraction valve is opened at any one time (par [0029] describes selectively opening 183 and 185, therefore only one grease extraction valve may be opened at a time).
Re claim 14, further comprising identifying a grease extraction valve positioned in a critical region of the bearing, and more frequently opening that grease extraction valve (par [0029] describes the critical region being based on the orientation of the bearing).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to consolidate the extraction line to a single vacuum apparatus by merging the extraction line, as taught by Miller, to reduce the complexity and cost of the system. 
Regarding claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed number of grease extraction valves to better draw out the grease and to better pinpoint the extraction point, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
Regarding claim 8, Examiner takes Official Notice that a pitch bearing for a rotor blade pitch assembly is known in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a rotor blade pitch assembly in a wind turbine to improve efficiency for producing electricity by optimizing the angle of attack of the blade. 
Regarding claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the grease depository as claimed to protect and prevent accidental spill of the grease into the environment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 110513594 A) in view of Miller et al. (US Pub No 2017/0152859 A1) and Starr (US Pat No 4,818,706). Guan as modified disclose the grease collection arrangement (as cited above):
Re claim 4, wherein the vacuum chamber comprises a first chamber (Guan: chamber of 40 between 10 and 400), a second chamber (Guan: chamber of 40 between 400 and 100), and a piston (400) to separate the first chamber from the second chamber.
Re claim 5, wherein the first chamber is arranged between the common extraction line (line taught by Miller and would be in a similar position as 81 of Guan) and a grease depository (Guan: shown as 90 in the drawing; specification refers to it as element 50).
Guan as modified does not disclose:
Re claim 4, a membrane to separate the first chamber from the second chamber.
However, Starr teaches a vacuum apparatus (fig. 1) comprising:
Re claim 4, a membrane (30) to separate the first chamber (28) from the second chamber (52).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a membrane, as taught by Starr, to reduce the profile of the system since a piston rod is no longer needed. This would effectively save space. 

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (CN 110513594 A) in view of Miller et al. (US Pub No 2017/0152859 A1) and Pasquet (US Pub No 2014/0193263 A1). Guan as modified disclose the grease collection arrangement (as cited above).
Guan as modified does not disclose:
Re claim 6, comprising a flow-meter arranged in the common extraction line.
Re claim 10, wherein the lubrication system is a progressive lubrication system.
However, Pasquet teaches lubrication assembly (fig. 1):
Re claim 6, comprising a flow-meter (262) arranged in the common extraction line (267; 267 is common to the extraction lines 265s).
Re claim 10, wherein the lubrication system is a progressive lubrication system (fig. 1 shows the injection circuit 230 is a progressive lubrication system).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention employ a flow-meter, as taught by Pasquet, to determine how much lubricant was extracted from the bearing. This allows for better management of the state of the bearing.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention employ progressive lubrication system, as taught by Pasquet, to distribute lubricant at a continuous rate and ensures adequate lubricant reaches the bearing.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654